If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



JENNIFER BUHL,                                                       FOR PUBLICATION
                                                                     August 29, 2019
               Plaintiff-Appellant,

v                                                                    No. 340359
                                                                     Oakland Circuit Court
CITY OF OAK PARK,                                                    LC No. 2017-157097-NI

               Defendant-Appellee.


Before: O’BRIEN, P.J., and TUKEL and LETICA, JJ.

LETICA, J. (dissenting).

        I respectfully dissent. The sole question is whether the amendment allowing a
municipality to employ an open and obvious defense to an action brought under the defective
sidewalk exception to governmental immunity, MCL 691.1402a, may be applied retroactively.
In my opinion, the statutory language confirms the Legislature intended prospective application.
In addition, this portion of the statutory amendment must apply prospectively because it is a
substantive change impairing Jennifer Buhl’s vested rights, as plainly evidenced by the circuit
court’s dismissal. 1 I would reverse and remand for further proceedings.



1
  Another panel of this Court earlier reached the same conclusion. Schilling v Lincoln Park,
unpublished per curiam opinion of the Court of Appeals, issued May 16, 2019 (Docket No.
342448). See also Farley v United States, unpublished opinion of the United States District
Court for the Southern District of West Virginia, issued September 30, 2015 (Case No. 2:13-cv-
17090) (following the state Supreme Court’s abrogation of the open and obvious defense, the
federal district court declined to retroactively apply a West Virginia statute, W Va Code 55-7-28,
reinstating the plaintiff’s pre-existing cause of action). Also, a separate panel of this Court held
that an earlier 2012 amendment, 2012 PA 50, applied prospectively; the 2012 amendment added
a statutory presumption describing circumstances under which a municipality would have
satisfied its duty to keep a sidewalk in reasonable repair. Sufi v Detroit, unpublished per curiam
opinion of the Court of Appeals, issued February 17, 2015 (Docket No. 312053), p 6 (“[T]he



                                                -1-
                                 I. STANDARD OF REVIEW

       The question of whether the amendment of MCL 691.1402a, which added an open and
obvious defense, applies retroactively is a question of law reviewed de novo. Frank W Lynch &
Co v Flex Technologies, Inc, 463 Mich. 578, 583; 624 NW2d 180 (2001).

                         II. THE APPLICABLE LEGAL PRINCIPLES

        “[T]he presumption against retroactive legislation is deeply rooted in our jurisprudence,
and embodies a legal doctrine centuries older than our Republic.” Landgraf v USI Film Prod,
511 U.S. 244, 265; 114 S. Ct. 1483; 128 L. Ed. 2d 229 (1994). “Elementary considerations of
fairness dictate that individuals should have an opportunity to know what the law is and to
conform their conduct accordingly; settled expectations should not be lightly disrupted.” Id.
Applying legislation retroactively “ ‘presents problems of unfairness . . . because it can deprive
citizens of legitimate expectations and upset settled transactions.’ ” Downriver Plaza Group v
Southgate, 444 Mich. 656, 666; 513 NW2d 807 (1994), quoting Gen Motors Corp v Romein, 503
U.S. 181, 191; 112 S. Ct. 1105; 117 L. Ed. 2d 328 (1992).

        For these reasons, our Supreme Court requires the Legislature to “make its intentions
clear when it seeks to pass a law with retroactive effect.” LaFontaine Saline, Inc v Chrysler
Group, LLC, 496 Mich. 26, 38; 852 NW2d 78 (2014). Moreover, in determining whether a law
has retroactive effect, our courts keep four principles in mind:

       First, we consider whether there is specific language providing for retroactive
       application. Second, in some situations, a statute is not regarded as operating
       retroactively merely because it relates to an antecedent event.[2] Third, in
       determining retroactivity, we must keep in mind that retroactive laws impair
       vested rights acquired under existing laws or create new obligations or duties with
       respect to transactions or considerations already past. Finally, a remedial or
       procedural act not affecting vested rights may be given retroactive effect where
       the injury or claim is antecedent to the enactment of the statute. [Id. at 38-39
       (citations omitted).]

     III. THE STATUTORY LANGUAGE SUPPORTS PROSPECTIVE APPLICATION

        The first principle that this Court must consider is whether the amendment’s language
indicates it is to have retroactive effect. “In determining whether a statute should be applied
retroactively or prospectively only, ‘[t]he primary and overriding rule is that legislative intent


amended version of MCL 691.1402a is inapplicable to plaintiff’s claims because it is
prospective, not retroactive.”).
2
  I agree with the majority that the second principle “relate[s] to measuring the amount of
entitlement provided by a subsequent statute in part by services rendered pursuant to a prior
statute,” In re Certified Questions, 416 Mich. 558, 571; 331 NW2d 456 (1982), and is not at issue
here.


                                               -2-
governs. All other rules of construction and operation are subservient to this principle.’ ” Frank
W Lynch & Co, 463 Mich. at 583, quoting Franks v White Pine Copper Div, 422 Mich. 636, 670;
375 NW2d 715 (1985) (alteration in original). “Statutes are presumed to apply prospectively
only unless a contrary intent is clearly manifested.” Brewer v A D Transp Express, Inc, 486
Mich. 50, 56; 782 NW2d 475 (2010). Indeed, “the Legislature has shown on several occasions
that it knows how to make clear its intention that a statute apply retroactively.” Frank W Lynch
& Co, 463 Mich. at 584.3 “Use of the phrase ‘immediate effect’ does not at all suggest that a
public act applies retroactively.” Johnson v Pastoriza, 491 Mich. 417, 430; 818 NW2d 279
(2012). To the contrary, when the Legislature provides a law will take immediate effect, this
“only confirms its textual prospectivity.” LaFontaine Saline, Inc, 496 Mich. at 40. Here, the
Legislature directed the statutory amendment “to take immediate effect” and used no retroactive
language. This weighs against retroactive effect, and, instead, confirms the statutory amendment
applies prospectively.

    IV. PROSPECTIVE APPLICATION IS ALSO REQUIRED BECAUSE THE AMENDMENT
        TAKES AWAY OR IMPAIRS PLAINTIFF’S PRE-EXISTING CAUSE OF ACTION

         The third question to be answered in determining whether a statutory amendment may be
applied retroactively is whether it “takes away or impairs vested rights acquired under existing
laws, or creates a new obligation and imposes a new duty, or attaches a new disability with
respect to transactions or considerations already past.” In re Certified Questions, 416 Mich. 558,
571; 331 NW2d 456 (1982), quoting Hughes v Judges’ Retirement Bd, 407 Mich. 75, 85; 282
NW2d 160 (1979) (quotation marks omitted). Stated otherwise, “this rule is . . . triggered when a
plaintiff’s accrued cause of action would be totally barred or taken away by a new act.” In re
Certified Questions, 416 Mich. at 577.

        The circuit court ruled Buhl had no vested right in not having an open and obvious
defense raised. The court explained that Buhl was “not getting left out in the cold” as she “still
has the very claim that she had on the day that she fell and was injured.” The circuit court added
that the city’s ability to raise the open and obvious defense was simply “a procedural change and
not a substantive change in [Buhl’s] ability to bring her claim[.]” The majority accepts these
conclusions, holding that the statutory amendment operates in a remedial or procedural manner
and, therefore, may be applied retrospectively.

      However, the law is clear that “the term ‘remedial’ in this context should only be
employed to describe legislation that does not affect substantive rights.” Frank W Lynch & Co,


3
  During the 2016 session alone, the Legislature passed several statutes explicitly providing for
retroactive application. See e.g., 2016 PA 7, enacting § 1, amending MCL 205.92 (“This
amendatory act is retroactive and is effective December 15, 2013.”); 2016 PA 15, enacting § 1,
adding MCL 600.6094a (“This amendatory act applies retroactively to all judgments entered
after May 6, 2015.”); 2016 PA 283, enacting § 2, amending the Michigan Medical Marihuana
Act, MCL 333.26421, et seq. (“This amendatory act is curative and applies retroactively as to the
following: . . . .”); 2016 PA 372, enacting § 1, amending MCL 205.54w (“This amendatory act is
retroactive and effective for taxes levied after December 31, 2012.”).


                                               -3-
463 Mich. at 585 (emphasis added). And the Michigan Supreme Court has held that where an
amended statute is enacted to invalidate a prior decision of the Court, it “effect[ed] a substantive
change in the law” and would apply prospectively. Hurd v Ford Motor Co, 423 Mich. 531, 534;
377 NW2d 300 (1985). A substantive right is one “that can be protected or enforced by law; a
right of substance rather than form.” Black’s Law Dictionary (10th ed), p 1520.

        Michigan law is “clear that once a cause of action accrues,—i.e., all the facts become
operative and are known—it becomes a ‘vested right’.” In re Certified Questions, 416 Mich. at
573 (citations omitted). A vested right is “an interest that the government is compelled to
recognize and protect of which the holder could not be deprived without injustice.” Detroit v
Walker, 445 Mich. 682, 699; 520 NW2d 135 (1994). In this case, Buhl’s cause of action accrued
on May 4, 2016—the day she fell. This was well before the January 4, 2017 effective date of the
statutory amendment.

        The next question is not simply whether the statutory amendment destroyed Buhl’s
ability to sue, but also whether it impaired Buhl’s vested right or her substantial rights. To
answer this question it is helpful to understand how the open and obvious defense functions in a
premises-liability action and how it previously functioned in a suit seeking recovery for an injury
resulting from a municipal corporation’s failure to maintain its sidewalk in reasonable repair.

        In general, “whether a duty exists in a tort action is . . . a question of law to be decided by
the court, and when a court determines that a duty was not owed, no jury-submissible question
exists.” Hoffner v Lanctoe, 492 Mich. 450, 476; 821 NW2d 88 (2012) (citations omitted). A
possessor of land owes no duty to an invitee to protect from, or to warn the invitee of, dangers
that are open and obvious “because such dangers, by their nature, apprise an invitee of the
potential hazard, which the invitee may then take reasonable measures to avoid.” Id. at 460-461.
“Whether a danger is open and obvious depends on whether it is reasonable to expect an average
person with ordinary intelligence would have discovered it upon casual inspection.” Id. at 461.
This is an objective standard that is not dependent on whether the plaintiff actually discovered
the hazard. Id. The open and obvious doctrine is not an exception to the duty or duties owed by
a landowner; instead, it is an integral part of the definition of that duty or duties. Lugo v
Ameritech Corp, Inc, 464 Mich. 512, 516; 629 NW2d 384 (2001). Accordingly, “establishing
whether a duty exists in light of the open and obvious nature of a hazard is an issue within the
province of the court.” Hoffner, 492 Mich. at 476.

        Before the statutory amendment at issue in this case became effective, our appellate
courts held that the open and obvious doctrine of common-law premises liability was
“inapplicable to a claim that a municipality violated its statutory duty to maintain a sidewalk on a
public highway in reasonable repair.” Jones v Enertel, Inc, 467 Mich. 266, 267; 650 NW2d 334
(2002). See also Haas v Ionia, 214 Mich. App. 361; 543 NW2d 21 (1996); Walker v City of Flint,
213 Mich. App. 18; 539 NW2d 535 (1995). Unlike a typical landowner, who had no duty to make
repairs to protect invitees, the statutory exception to governmental immunity imposed a duty on a
municipality to keep its sidewalks in good repair so as to be reasonably safe for public travel.
Jones, 467 Mich. at 268-269; Haas, 214 Mich. App. at 362; Walker, 213 Mich. App. at 22-23. As
this Court explained, if the open and obvious doctrine applied, a municipality “could meet its
statutory duty merely by allowing the . . . sidewalks to deteriorate until their appearance made
any danger apparent to the public.” Haas, 214 Mich. App. at 363. “Thus, absolving the city of

                                                 -4-
liability in this situation would be tantamount to allowing the open and obvious danger rule to
swallow the statutory duty to maintain . . . sidewalks[] in good repair.” Id.4 Finally, the
Supreme Court had no difficulty rejecting the city’s argument that, under MCL 691.1412,5 it
must be allowed to advance “the open and obvious ‘defense’ . . . available to private parties,”
holding:

       We disagree. Assuming for purposes of discussion that MCL 691.1412 read in
       isolation would allow [the city] to use the open and obvious doctrine as a defense
       in the present case, we conclude that MCL 691.1412 would have to yield to the
       more specific statutory duty to maintain highways in reasonable repair under
       MCL 691.1402(1). “[W]here a statute contains a general provision and a specific
       provision, the specific provision controls.” Gebhardt v O’Rourke, 444 Mich. 535,
       542-543; 510 NW2d 900 (1994). . . . MCL 691.1402(1) imposes a duty on
       municipalities specific to maintaining highways (including sidewalks on
       highways) in reasonable repair. In contrast, MCL 691.1412 applies generally to
       all claims under the [governmental tort liability act]. Thus, the specific provisions
       of MCL 691.1402(1) prevail over any arguable inconsistency with the more
       general rule of MCL 691.1412. [Jones, 467 Mich. 270-271 (second alteration in
       original).]

       Here, the statutory amendment vitiates the municipal corporation’s duty through
application of the open and obvious doctrine, resulting in the dismissal of Buhl’s lawsuit. Buhl’s
substantial rights and vested right were negatively impacted. As the Schilling panel succinctly
explained when confronted with the identical question of how the statutory amendment adding
an open and obvious defense applied:
       [P]laintiff had a vested right in her cause of action that accrued when her trip and
       fall accident occurred before the effective date of the statutory amendment under
       2016 PA 419. Under the applicable version of MCL 691.1402a, at the time her
       action accrued, the City was liable for a breach of its statutory duty to maintain its
       sidewalk in reasonable repair, so long as plaintiff could prove that the City had
       the requisite knowledge of the defect and could rebut the statutory presumption
       that the sidewalk was in reasonable repair. MCL 691.1402a(1)-(3). Before the
       amendment under 2016 PA 419, the municipality could not assert an open and
       obvious defense to claims brought pursuant to its statutory duty under MCL
       691.1402a. Jones, 467 Mich. at 269-270; Walker, 213 Mich. App. at 22-23.




4
  Although “the openness and obviousness of the danger does not absolve a municipality of its
statutory obligation to repair its sidewalks,” it may establish comparative negligence on the
plaintiff’s part. Haas, 214 Mich. App. at 364.
5
  MCL 691.1412 provides that claims brought under the governmental tort liability act, MCL
691.1401 et seq., “are subject to all of the defenses available to claims sounding in tort brought
against private persons.”


                                                -5-
                The amendment, adding subsection (5) to permit a municipality to assert
       the open and obvious defense, in effect, now additionally absolves a municipality
       of liability stemming from a dangerous condition that is open and obvious, i.e.,
       where “it is reasonable to expect that an average person with ordinary intelligence
       would have discovered [the condition] upon casual inspection.” Hoffner v
       Lanctoe, 492 Mich. 450, 460-461; 821 NW2d 88 (2012); Novotney v Burger King
       Corp (On Remand), 198 Mich. App. 470, 474-475; 499 NW2d 379 (1993).
       Accordingly, the amended version of MCL 691.1402a not only shields a
       municipality from liability for injuries caused by a vertical discontinuity defect of
       less than two inches, MCL 691.1402a(3), but additionally shields a municipality
       from liability if the dangerous condition of the sidewalk was open and obvious.
       MCL 691.1402a(5). Thus, the amendment clearly further limits a municipality’s
       liability for injuries arising from a defective sidewalk, and conversely, effectively
       precludes an injured party from bringing a claim, where he or she previously
       could, if the dangerous condition of the sidewalk was open and obvious. The
       amendment under 2016 PA 419, thus, would impair and effectively destroy any
       claim resulting from a condition of the sidewalk that is open and obvious and not
       unreasonably dangerous. Hoffner, 492 Mich. at 461-463. [Schilling, unpub op at
       11 (footnote omitted; emphasis added; second alteration in original)].


        Just like the plaintiff in Schilling, Buhl may sue, but if the dangerous condition of the
municipality’s sidewalk is open and obvious, her suit is doomed to dismissal because she cannot
establish the municipality had a duty.6 See Benton v Dart Props Inc, 270 Mich. App. 437, 440;

6
  Other jurisdictions have recognized that a statute providing a defense that may operate to bar a
plaintiff’s cause of action applies prospectively. See, e.g., Anagnost v Tomecek, 390 P3d 707,
712; 2017 OK 7 (2017) (reversing trial court’s dismissal retroactively applying an amendment
that “create[d] a new defense to causes of action involving first amendment rights [because it]
effectively provide[d] immunity from suit and would act as a complete bar to the plaintiff’s
claim”); Pollock v Highlands Ranch Community Ass’n, 140 P3d 351, 354 (Colo App, 2006)
(reversing the trial court’s grant of summary disposition after retroactively applying a release
statute that “recognizes a substantive defense to negligence claims that often will operate as a
complete bar to relief”); Cole v Silverado Foods, Inc, 78 P3d 542, 548; 2003 OK 81 (2003)
(reinstating the Workers’ Compensation Court judge’s refusal to retrospectively apply an
amendment that refashioned a statutory defense “into a different and more extensive liability-
defeating mechanism” that “destroy[ed] the claimant’s right to present her claim free from being
subjected to new and more extensive instruments of destruction”); Irvine v Salt Lake Co, 785
P2d 411 (Utah, 1989) (reversing the trial court’s dismissal via retroactive application of statute
providing for a governmental immunity defense for flood control activities where the conduct
giving rise to cause of action occurred before amendment went into effect); Brookins v Sargent
Indus, Inc, 717 F2d 1201, 1203 (CA 8, 1983) (reversing the trial court’s application of a new
defense because it “potentially cuts off a plaintiff’s right to recover[,]” and adding, “[W]e have
no difficulty in concluding that this is not a procedural change but is a substantive change in
rights and obligations.”).


                                               -6-
715 NW2d 335 (2006) (identifying a duty owed the plaintiff as an essential element of actions
sounding in premises liability). Stated otherwise, Buhl’s accrued cause of action is “totally
barred or taken away by [the] new act.” In re Certified Questions, 416 Mich. at 577. This
statutory amendment is not remedial or procedural, it is a substantive game-changer and applies
prospectively.

                              V. RESPONSE TO THE MAJORITY

        The majority reframes Buhl’s argument, suggesting she has no vested right, but simply an
“expectation of success” in her litigation. I recognize that there is a distinction between a right
of action and a right of recovery. Accrual of a cause of action means the right to institute and
maintain the action. On the other hand, recovery depends not only on successful litigation, but
also on the defendant’s ability to pay. Buhl, however, does not argue she has a vested right to
recover damages from the municipality; instead, she contends she has a vested right to continue
her cause of action under the substantive law in existence before the statutory amendment.
Again, the law recognizes Buhl has a vested right in her cause of action. Id. at 573. Whether the
statutory amendment at issue abolishes Buhl’s cause of action outright or its application results
in dismissal of her lawsuit, albeit after a judicial finding on the question of whether the danger
was open and obvious, makes no difference. Either way, Buhl’s “accrued cause of action [is]
totally barred or taken away by a new act.” Id. at 577.

        Moreover, the majority’s discussion of the relevancy of reliance to determine the
amendment’s retroactivity is unpersuasive. Even if Buhl was not relying on the municipality’s
statutory duty when she fell, she need not demonstrate reliance on the prior law in structuring her
conduct. Landgraf contains no such requirement. Vartelas v Holder, 566 U.S. 257, 272; 132 S. Ct.
1479; 182 L. Ed. 2d 473 (2012). Rather “[t]he essential inquiry . . . is ‘whether the new provision
attaches new legal consequences to events completed before its enactment.’ ” Id. at 273. That is
precisely what happened here.

        To buttress its conclusion that the Legislature’s intent to overrule our Supreme Court’s
2002 Jones decision renders the 2016 statutory amendment remedial and retroactive, the
majority extracts from Brewer a rule that substantive changes are only to apply prospectively “if
the Legislature adopts an amendment directed at a particular judicial decision, and through that
amendment not only overrules the judicial decision but also reinstates the state of the law as it
existed prior to the amendment, then the amendment is considered remedial and will be applied
retroactively.” But in Brewer, the Supreme Court explained that “[e]ven if the Legislature acts
to invalidate a prior decision of this Court, the amendment is limited to prospective application if
it enacts a substantive change in the law.” Brewer, 486 Mich. at 56, citing Hurd, 423 Mich. at
533. See also Johnson, 491 Mich. at 430, quoting Brewer, 486 Mich. at 56. The Supreme Court
did not incorporate the majority’s rule. See also Frank W Lynch & Co, 463 Mich. at 585 (“[W]e
have rejected the notion that a statute significantly affecting a party’s substantive rights should
be applied retroactively merely because it can also be characterized in a sense as ‘remedial.’ ”).
Thus, while the majority applies a rule it derives from Brewer, I discern non-binding obiter




                                                -7-
dictum.7 Perry v Sied, 461 Mich. 680, 687 n 9; 611 NW2d 516 (2000) (“[O]bservations by way
of obiter dicta are not binding.”)

        The majority further buttresses its conclusion describing this amendment as a
clarification that resolved a controversy about the statute’s meaning. But “[a]n amendment that
affects substantive rights generally will not fall within this rule.” Gen Motors Corp v Dep’t of
Treasury, 290 Mich. App. 355, 372; 803 NW2d 698 (2010). And our Supreme Court has
explained this clarification rule applies “when a legislative amendment is enacted soon after a
controversy arises regarding the meaning of an act [because] it is logical to regard the
amendment as a legislative interpretation of the original act . . . .” Adrian Sch Dist v Mich Pub
Sch Employees Retirement Sys, 458 Mich. 326, 337; 582 NW2d 767 (1998) (quotation marks and
citations; emphasis added). Fourteen years is not “soon” and characterizing this amendment as
clarifying ignores the Legislature’s passage of the interim 2012 amendment before it added this
“new defense.” House Legislative Analysis, HB 4686 (December 9, 2015), p 2.

         Finally, the majority repeatedly quotes Lahti v Fosterling, 357 Mich. 578, 589; 99 NW2d
490 (1959), quoting Evans Prod Co v State Bd of Escheats, 307 Mich. 506, 545; 12 NW2d 448
(1943), for the proposition that “ ‘no right is destroyed when the law restores a remedy which
had been lost.’ ” In Lahti, the Supreme Court retroactively applied an amendment to a workers’
compensation statute that eliminated a two-year limitation on the payment of medical benefits
for work-related injuries. Id. at 582-583. The Court explained that the workers’ compensation
law “was originally adopted to give employers protection against common-law actions and to
place upon industry, where it properly belongs, . . . the expense of the hospital and medical bills
of the injured employee . . . .” Id. at 585. If the worker had been the plaintiff in a common-law
tort action, he would have had the right to recover lifetime medical benefits, leading the Court to
conclude the amendment at issue simply “restored” this remedy. Id. at 589. The Court also
determined that the amendment did not affect any vested rights because it “did not afford the
employee a new cause of action, but merely expanded the remedies then in effect.” Id. at 587.
In other words, although the amendment reduced the statutory protections afforded to the
employer, the employer was still in a better position than it would have been had it been subject
to common-law tort liability. This is not true here—application of the open and obvious doctrine
vitiates the municipality’s duty, defeating Buhl’s preexisting cause of action. Moreover, our
Supreme Court later clarified that “[a]n amendment that affects substantive rights is not


7
  After concluding there was no language clearly manifesting a legislative intent to apply the new
statute retroactively, the Supreme Court held “the amendment applies only to injuries occurring
on or after” its effective date. Brewer, 486 Mich. 56. The Court also reviewed the effective date
language in 2008 PA 499 (“to take immediate effect”), and held that it, too, supported the
conclusion that the statute should be applied prospectively. Id. Only at that point did the Court
mention that “[f]urther undermining any notion of a legislative intent to apply the
amendment . . . retroactively is the fact that, although the Legislature adopted the amendment
after our decision in Karaczewski [v Farbman Stein & Co, 478 Mich. 28; 732 NW2d 56 (2007),]
it did not reinstate the pre-Karaczewski state of the law[,]” but opted for a new rule. Brewer, 486
Mich. at 57.


                                                -8-
considered ‘remedial’ . . . .” Brewer, 486 Mich. at 57. See also Frank W Lynch & Co, 463 Mich.
at 585 (“[W]e have rejected the notion that a statute significantly affecting a party’s substantive
rights should be applied retroactively merely because it can also be characterized in a sense as
‘remedial.’ ”).

        The question here is not whether the Legislature may alter the law. It surely may. The
legal question before us is whether the Legislature clearly stated its intention to apply 2016 PA
419 retroactively. Like my colleagues in Schilling, I answer “no.” Schilling, unpub op at 10. A
follow-up question before us is whether retroactive application of this statutory amendment
would take away or impair a vested right. Again, like my colleagues in Schilling, I answer
“yes.” Id. at 10-11. So, like my colleagues in Schilling, I conclude 2016 PA 419 applies
prospectively. Id. at 12-13.

                          VI. THE CITY’S REMAINING ARGUMENT

        The city also relies upon Rookledge v Garwood, 340 Mich. 444; 65 NW2d 785 (1954), for
the proposition that a statutory defense is not a vested right. In that case, the plaintiff was injured
in an automobile accident while walking to lunch. Id. at 449. On the date of the accident, the
workers’ compensation law provided the plaintiff two mutually exclusive options: he could
either sue the responsible tortfeasor or seek recovery from his employer and leave his employer
to pursue the tortfeasor. Id. at 448. The plaintiff opted to recover from his employer under the
workers’ compensation law. Id. at 449. Thereafter, the law was amended to allow the plaintiff
to recover from the tortfeasor notwithstanding his choice to seek compensation under the
workers’ compensation law. Id. at 450. The plaintiff then sued the tortfeasor. Id. at 449. The
tortfeasor argued that the earlier statute had given him “a substantive right, and that the statute
[was] not retroactive,” while the plaintiff maintained that the amended statute was remedial and
afforded him both rights. Id. at 452.

         The Supreme Court agreed with the plaintiff, discussing the remedial nature of the statute
and noting that it had previously addressed the injustice of requiring this particular election,
characterizing it “as working a hardship solely to the advantage of the third party tortfeasor.” Id.
at 453-454. Importantly, the Court noted that in amending the statute to eliminate the election
requirement, the Legislature had rejected a proposal to limit its application to those employees
who had not previously made an election. Id. at 454. The Court also explained that the
amendment did not create “a new cause of action against the defendant, thereby affecting a
vested or substantive right, nor [did] it impose a new liability upon the defendant where none
existed before.” Id. at 456. The Court further discussed the difficulty of determining what
constituted a vested right, but agreed that it was “a right of which the individual could not be
deprived without injustice” or one “of which the individual could not be deprived arbitrarily
without injustice.” Id. (quotation marks and citations omitted). Applying these definitions, the
tortfeasor defendant “did not have a vested right in the statutory defense accorded him under the
prior provision of the Workmen’s Compensation Act. His right then . . . ‘sprang from the
kindness and grace of the legislature. And it is the general rule that that which the legislature
gives, it may take away.’ ” Id. at 457, quoting Wylie v City Comm’n of Grand Rapids, 293 Mich.
571, 588; 292 N.W. 668 (1940). The Court added that “[a] statutory defense, though a valuable
right, is not a vested right and the holder thereof may be deprived of it after the cause of action to
which it may be interposed has arisen.” Rookledge, 340 Mich. at 457.

                                                 -9-
       Rookledge is easily distinguished. There, the statute removed a defense that was
dependent on a choice made by the plaintiff in a situation where the tortfeasor defendant did not
have a right to avoid liability even before the amendment. In this case, the amendment added a
new defense that abrogated the duty the city owed and resulted in dismissal of Buhl’s suit.

                                        VII. CONCLUSION

        I have no doubt the Legislature intended to extend the same protection and cost savings
land possessors enjoy by employing the open and obvious danger defense to a municipal
corporation’s duty to maintain its sidewalks in reasonable repair.8 But, applying 2016 PA 419
retroactively eliminates the city’s duty and impairs Buhl’s substantive rights, namely, her ability
to pursue her pre-existing cause of action. In my opinion, the law and the Legislature’s chosen
language require us to apply this amendment prospectively.



                                                              /s/ Anica Letica




8
    The following argument was made in support of the bill:
         [It] extends cost savings already enjoyed by the private sector, to taxpayers in the
         public sector. How so? Proponents note that courts have permitted private
         enterprise to employ an ‘open and obvious’ defense for years, such that today it is
         routinely considered their first line of protection in such cases. So, while the
         private sector has a common law duty to make its premises reasonably safe, it is
         protected from liability if a visitor suffers an injury due to a dangerous condition
         that is an ‘open and obvious’ one. The same policy should apply in the public
         sector. [House Legislative Analysis, HB 4686 (December 9, 2015), p 2.]


                                                -10-